DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 6/22/2022. Claims 1-2, 4-9, 11-15, 17-20 are pending. Claims 1, 2, 6, 9, 13, 15, 19 are amended. No claims have been added. Claims 3, 10, 16 have been cancelled.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. The applicant’s have argued in view of the previous 101 rejection, that the claims are not directed to a judicial exception. The examiner respectfully disagrees. Applicant’s claims use a computer as a tool (mental process) to calculate an available balance amount (mathematical calculation) to determine an available advance payment account balance which is a method of managing interactions between people (certain methods of organizing human activity). 

The applicant has argued that the claims are directed to a practical application, stating, “the Present Application is directed to the practical application of implementing data prediction and available balance calculations in the context of a cloud platform service implementation that is associated with multiple advantages such improved accuracy of determining the available balance based on the improved data prediction, as claimed. The claimed method calculates an available balance based on first data and predicted data in a faster manner with improved resource spending, as claimed.” The examiner respectfully disagrees. The applicant is claiming receiving an advance payment request, calculating an available balance amount, determining data for calculating the balance amount, after determining that the data is incomplete determining a predicted replacement data, calculating the available balance amount, and presenting the available balance amount. The applicant is claiming the use of a computer, unlike the claims found non-abstract in prior cases, using generic computer technology to perform data receiving, calculating, determining, and presenting and does not recite an improvement to a particular computer technology. None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The claimed limitations of “receiving”, “calculating”, “determining”, and “providing” as recited “do not purport to improve the functioning of the computer itself,” do not improve the technology of the technical field, and do not require a “particular machine.” Rather, they are performed using generic computer components. Further, the claim as a whole fails to effect any particular transformation of an article to a different state. The recited steps in the claim fail to provide meaningful limitations to limit the judicial exception. In this case, the claim merely uses the claimed computer elements as a tool to perform the abstract idea.

[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implement[t]” an abstract idea “on . . . a computer,” that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional feature[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.”

The previous 101 rejection is maintained and updated in view of applicant’s amendments. 

Applicant’s arguments, see page 15, filed 6/22/2022, with respect to the 102 rejection have been fully considered and are persuasive. The applicant has made an expressed statement that an exception applies for the commonly owned disclosure of Krug (US 10824473). The 102 of the claims has been withdrawn. 

The applicant has argued the previous 103 rejection stating that the cited prior art did not specifically teach “... in response to determining that ... second data stored at ... at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based at least in part on the second data stored at the at least one of the plurality of systems, wherein the second data stored at the at least one of the plurality of systems used to determine the predicted data includes data for the current pay cycle and for at least one previous pay cycle associated with the user.” The examiner respectfully disagrees. As can be seen in the Zubenko reference in at least paragraphs 30-31, the prior art discloses an advance calculation engine which calculates an amount of compensation a user is eligible to receive in advance of an upcoming payroll. Zubenko specifically teaches “For example, the advance calculation engine 235 predicts a net and gross income for the upcoming payroll based on information from previous pay periods. Information may include net and gross income, tax withholdings, liabilities, benefits, deductions, retirements and/or investment caps, Medicare and Social Security withholdings, and the like. For hourly workers, the total amount of compensation may also be based on the number of reported hours. The advance calculation engine 235 may also use user and/or employer behavior when calculating the total amount of compensation. User and/or employer behavior may include hours that were overreported, changes in termination rates of the employer, downward trends in compensation, expected bonuses, and changes in pay rates. Other information, including caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like, may be also used by the advance calculation engine 235 when calculating the amount of compensation the user is eligible to receive.” Zubenko discloses having a historical data and a predicted data to calculate an advance. Further, Zubenko discloses an eligibility engine which determines the eligibility of users when employee and/or employer accounts are modified, created, or deleted.

Applicant’s arguments with respect to the 103 rejections of claim(s) 1-2, 4-9, 11-15, 17-20 have been considered but are moot because the applicant amended the claims. The examiner has updated the search and has updated the previous ground of rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of receiving and calculating data related to an advanced payment request. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-2, 4-9, 11-15, 17-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-2, 4-8) is/are directed to a method, claim(s) (9, 11-14) is/ are directed to a computer readable medium, and claims(s) (15, 17-20) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving a data request, calculating data based on the request, determining data, calculating further data, and providing an available balance amount, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computing device or computer implementation nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the computer implementation language, the claim encompasses a user manually receiving, calculating, determining, and providing data. The mere nominal recitation of a computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case a calculated available balance of a possible advance in funds. Thus, the claim recites a mathematical calculation. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine an available advance payment account balance which is a method of managing interactions between people. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a compute. The claim recites the additional element(s): a computer, a cloud platform service, a cloud infrastructure environment, a computer-readable medium, one or more processors, a computing device, an interface to perform the steps of the invention. The generic processor limitations combined with a mention of the cloud platform service is no more than mere instructions to apply the exception using well known computing components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1-2, 4-9, 11-15, 17-20 recite(s) receiving a data request, calculating data based on the request, determining data, determining replacement data for incomplete data, calculating further data, and providing an available balance amount which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, calculating, determining, and providing which is the abstract idea steps of receiving and calculating data related to an advanced payment request in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process, using mathematical calculations to determine a method of organizing human activities. Using a computer to receive, calculate, determine, and provide data merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The calculating a possible advance value for an employee would be a step a company would go through prior to offering monies.  The specification makes it clear that the claimed invention is directed to giving an employee an advance on future pay: [0018] The received requests at the platform service may be requests from employees of an enterprise, where those employees are interested in and are requesting advance and intermediate payment(s) in form of a no-interest loan or a loan with an interest rate below a threshold value. For example, a loan that can be requested as an advance payment may be a loan with an interest rate below a threshold value, for example, a loan having an interest rate that is below an average interest rate for private loans in a given place of business or residency of an employee. The advance payments may be an immediate compensation for already performed work tasks, bonus payment, and/or eligible benefits related to their engagement with the employer. For example, the advance payment may be requested outside of the normal (e.g. monthly, bi-weekly, among others) payroll cycle, which can allow for employees to support their financial needs that arise, or that are due, between regular paychecks. Some enterprises may schedule and execute payment just once a month, where, due to different external circumstances, an employee may be in financial need within a given month, and may have performed work and activities that correspond to a future paycheck, i.e., that could be monetized to a payment amount.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 5-8, 12-14, 18-20 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about an advance that might be available for an employee.  This is not a technical or technological problem but is rather in the realm of business or human resource management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	
[0032]    In some examples, the client device 102 can communicate with the server system 104 over the network 106. In some examples, the client device 102 includes any appropriate type of computing device such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a personal digital assistant (PDA), a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a navigation device, an email device, a game console, or an appropriate combination of any two or more of these devices or other data processing devices. In some implementations, the network 106 can include a large computer network, such as a local area network (LAN), a wide area network (WAN), the Internet, a cellular network, a telephone network (e.g., PSTN) or an appropriate combination thereof connecting any number of communication devices, mobile computing devices, fixed computing devices and server systems.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Dias (US 20220058586 A1), Shah (US 20160086261 A1), Zubenko (US 20200380614 A1), Gambill (US 20210350331 A1), Hackert (US 20200097916 A1) disclose a computer, a cloud platform service, a cloud infrastructure environment, a computer-readable medium, one or more processors, a computing device, an interface in at least Dias (Fig. 1, 2, ¶ 14, 16-17, 20, 24, 29-31, 51-54), Shah (Fig, 1, 2, 10, ¶ 8, 20-26, 75, 85, 89, 93), Zubenko (Fig. 1-3, ¶ 13-15, 24, 35, 42, 47, 58-60), Gambill (Fig. 1-5, 12, ¶ 37-40, 42, 43, 72-74), Hackert (¶ 18, 19, 23, 31, 42-44, 51, 77).
 
The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubenko et al. (US 20200380614 A1) in view of Dias (US 20220058586 A1) in view of Shah et al. (US 20160086261 A1). 

Regarding claim 1, Zubenko teaches receiving, by a service, a request from a user for an advance payment associated with a requested period of time (abstract, A flexible advance system allows users to request and receive advances. The flexible advance system processes advances such that short-term advances are repaid through a wage deduction from the user's next regularly scheduled compensation period. The flexible advance system provides a user interface that allows users to request to receive compensation for a portion of time worked. Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time.¶ 20-27,  The flexible advance system allows employees paid through an employment database and compensation system to request and receive advances. An employment database and compensation system provides and manages payroll, benefits, and human resource management to employers with one or more employees. An employer can have an account with the employment database and compensation system. Employer accounts include information about the employer's employees, payroll frequency and type, benefits plans, liabilities, deductions, and the like. Similarly, employees can have an account with the employment database and compensation system that includes information relating to payroll, benefits, liabilities, and deductions. Using this information, the employment database and compensation system processes payrolls for employers by determining a total amount of uncompensated time associated with an employee during a pay period, and determining a net compensation owed to the employee based on the uncompensated time and based on liabilities, benefits, and deductions associated with the user. The determined net compensation is then provided to the employee, for instance on a pay day, at regular intervals, and the like.) 
wherein the service is integrated with a plurality of systems storing data for objects of an enterprise (Fig. 1-2, ¶ 13, FIG. 1 illustrates a system environment 100 of a flexible payment system 125, according to one embodiment. The system environment 100 shown in FIG. 1 includes an employee 105A, an employer 105B, client devices 110A-B, a third-party system 115, a network 120, and a flexible advance system 125. In alternative configurations, different and/or additional components may be included in the system environment 100. ¶ 17, The third-party system 115 can be associated with an accounting institution, a banking institution, a financial institution, an asset tracking or management institution, and the like. Users have one or more accounts with the third-party system 115. Through these accounts, users may receive advances from the flexible pay system 125, receive compensation from an employer, and pay a portion of the advance back to the flexible advance system 125. In some embodiments, users must have an account with a third-party system 115 to be eligible to receive advances from the flexible advance system 125. For example, users may be required to receive and/or pay off advances through a third-party system 115. It should be noted that in some embodiments, the entities associated with or responsible for the third-party system 115, the employer 105B, and the flexible advance system 125 are different and distinct entities. For instance, the flexible advance system 125 may be independently operated from the employer 105B and the third-party system 115, while still enabling communication between the employer and the third-party system. ¶ 23, FIG. 2 is a block diagram of an architecture of the flexible advance system 125, according to one embodiment. The flexible advance system 125 shown in FIG. 2 includes a user interface 205, an employee store 210, an employer store 215, an eligibility store 220, an eligibility engine 225, a history engine 230, an advance calculation engine 235, and a compensation engine 240. In other embodiments, the flexible advance system 125 may include additional, fewer, or different components for various applications. Conventional components such as security functions, load balancers, failover servers, management and network operations consoles, and the like are not shown to not obscure the details of the system architecture., ¶ 43, Based on the number of hours submitted, any special attributes (holiday, overtime, vacation), and information in the employee store 210, employer store 215, and eligibility store 220, the flexible advance system 125 calculates the amount of compensation the user is eligible to receive. The amount of compensation the user is eligible to receive may be subject to general usage rules. For example, rules may be based on credit limits (e.g., 1.5 times the average of three most recent net pays up to a maximum amount), cash amount minimums (e.g., $75), fraction of accrued wages limits, reporting hour limits, caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like. The amount of compensation the user is eligible to receive may also be subject to user-specific usage rules. For example, a user may only be allowed to report a number of hours corresponding to a maximum number of hours worked over a period. The amount of compensation the user is eligible to receive may further be based on any liabilities, benefits, deductions, etc., of the user.), 
wherein the requested period of time includes working days of the user, and wherein the user is identified as a objects of the enterprise in at least one of the plurality of systems (¶ 41, The example hours input interface 320 shown includes a pay period information 335 and interface elements to input hours (input element 330), submit hours, (submit button 335), and cancel requests, (cancel button 340). Pay period information 335 includes information about the pay period the advance request is associated with. For example, the start and end dates of the pay period, current date, processing dates, expected advance delivery dates, and the like. Users input the number of hours they've worked during the interval in input elements, e.g., input element 330. The number of days for which a user can input hours corresponds to the number of days in the interval. Users submit hours through the submit button 335. Users may cancel an advance request using the cancel button 340. Other example interfaces may include elements that allow users to return to a previous webpage, return to a main menu, and the like. ¶ 49-53, The user may request an advance amount that is equal to or less than the amount of compensation the user is eligible to receive. For example, a user may be eligible to receive compensation for days 420A-420E, represented with strips (e.g., $1000), but only requests to receive compensation equal to the amount earned during days 420A-420C (e.g., $500). The amount requested in the advance will only be recouped against the first three unpaid days (e.g., 420A, 420B, 420C) of the pay period. The employee may then be able to use the remaining $500 to redeem in the future. For example, the user can request another advance any time before the first payroll, Payroll 1 405, for additional uncompensated time associated with the first payroll., Fig. 1, 2);

and in response to the received request, calculating an available balance amount that can be allocated to the user for the requested period of time, wherein calculating the available balance amount comprises (Fig. 3c, abstract, Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time. ¶ 47, FIG. 3D illustrates an example receipt interface 370 of the flexible advance system 125. The receipt interface 370 shown is an example interface that may be presented to the user after an advance request is submitted. Information provided to the user in the receipt interface 370 may include the amount of compensation associated with the advance, when it will be available, the account it will be deposited into, and the like. The receipt interface 370 may also include recoupment information 375. Recoupment information 375 may include information explaining the amount that is owed and when it is owed. Information may further include when the user is eligible to initiate an additional request, if the user is eligible to request future advances, account balances, etc. Through elements of the receipt interface 370, e.g., element 380, the user may be redirected to a homepage interface or profile interface that allows the user to view summaries of past transactions, the user's profile, eligibility, and the like. ¶ 44, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc.) : 

determining data associated with the requested period of time to provide a basis for calculating the available balance amount (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 20-22),

in response to determining that the data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based on the data stored at the at least one of the plurality of systems, wherein the data stored at the at least one of the plurality of systems used to determine the predicted data includes data for a current pay cycle and for at least one previous pay cycle associated with the user (¶ 31, The advance calculation engine 235 calculates an amount of compensation a user is eligible to receive in advance of an upcoming payroll. The amount of compensation the user is eligible to receive in an advance may be based, in part, on the history of the user during previous payrolls. For example, the advance calculation engine 235 predicts a net and gross income for the upcoming payroll based on information from previous pay periods. Information may include net and gross income, tax withholdings, liabilities, benefits, deductions, retirements and/or investment caps, Medicare and Social Security withholdings, and the like. For hourly workers, the total amount of compensation may also be based on the number of reported hours. The advance calculation engine 235 may also use user and/or employer behavior when calculating the total amount of compensation. User and/or employer behavior may include hours that were overreported, changes in termination rates of the employer, downward trends in compensation, expected bonuses, and changes in pay rates. Other information, including caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like, may be also used by the advance calculation engine 235 when calculating the amount of compensation the user is eligible to receive. ¶ 18, 22-26, 28, 39, 45, 53-54);

wherein the data is determined for performed work tasks and compensation to be monetized, and wherein the data is determined at least based on data stored at the at least one of the plurality of systems, wherein the data is associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 27, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 37, In some embodiments, users may only access the homepage interface 305 if they are eligible for onboarding. For example, a user may not be able to create or access an account with the flexible advance system 125 if they do not meet onboarding eligibility requirements. Examples of employee-side eligibility requirements may include: the user works and live in an eligible country/state, is fully on-boarded and active, has an employee login, has a compensation with a positive wage, is paid with direct deposit, is of legal age, has received at least a threshold number of paychecks from the employer, has not received more than a threshold number of paychecks via check within a threshold period (e.g., one paycheck within the last year). The user's onboarding eligibility may also be based on the onboarding eligibility of the user's employer. For example, a user may be eligible if one or more of the following eligibility requirements are fulfilled by the user's employer: the employer operates in a supported country/state, the employer has run at least a threshold number of payrolls, the employer has no more than a threshold number of late payrolls, the employer has at least a threshold number of active employees, the employer has less than a threshold number of bank errors within a predetermined period (e.g., three bank errors within the last year), the employer can run a payroll, the employer does not allow admins to cash out, and the like. ¶ 50-54, The user may request an advance amount that is equal to the maximum amount the user is eligible to receive, i.e., the amount of compensation the user is eligible to receive. For example, if a user is paid bi-weekly, the user will be compensated by the employer on the 12.sup.th for work completed the week of the 1.sup.st, corresponding to days 420A-420E. Similarly, the user will be compensated for work completed the weeks of the 8.sup.th and 15.sup.th on the 26.sup.th, i.e., the day of Payroll 2 410. When a user initiates an advance request 415 on the 10.sup.th and request the total amount of compensation, flexible advance system 125 will recoup the advance in full on the 12.sup.th, i.e., on the day of Payroll 1 405. Based on the pay period and payrolls of the user's employer, the user may not be able to request additional advances associated with the time interval of Payroll 1 405.). 

and calculating the available balance amount based on the determined data according to rules defined at a real time estimation engine defined at the service, wherein the rules are for processing the determined data to calculate the available balance amount to comply with predefined criteria (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 27-30, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 20-22, 27-30),

and providing the calculated available balance amount at a user interface of the service (Fig. 3c-3d, ¶ 42-47, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 28).  

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17, Instant wage payment server 104 provides in advance instant wage payment services to employees of one or more employers contracted or registered with the in advance instant wage payment services. Instant wage payment server 104 is owned or operated by an independent service provider, such as, for example, Automatic Data Processing, Inc. of New Jersey, which may provide the in advance instant wage payment services. It should be noted that instant wage payment server 104 may represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 may also represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 provides real wage payments to the employees. Wage payment proxy server 106 is owned or operated by a wage payment proxy partner that was previously approved and is entrusted by the service provider of the in advance instant wage payment services to adhere to specified standards. The wage payment proxy partner may be, for example, a bank, a financial institution, a third-party wage payment business, the employer, or the like.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Zubenko does not specifically teach the specifics of the first and second data as claimed. 

However, Shah teaches 
determining first data associated with the requested period of time to provide a basis for calculating the available balance amount, wherein the first data is determined for performed work tasks and compensation to be monetized, and wherein the first data is determined at least based on second data stored at the at least one of the plurality of systems, wherein the first and the second data are associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 7, Additionally, in at least some embodiments, the present disclosure particularly relates to a method of facilitating payment to employees of accrued and unpaid earnings before an end of a current pay period. The method can include receiving a request from an employee for payment, estimating a current accrued and unpaid earnings for the employee, the estimating based upon an hourly rate of the employee, the estimating occurring without access to actual hours that the employee has worked, calculating a risk of repayment based on the estimating, transferring money to the employee based on the risk being within a threshold, determining a number of repayments, and deducting a fixed fee for each of the repayments. Further, in at least some additional embodiments, an employee attempts to access the current accrued and unpaid earnings by way of a kiosk. In some such embodiments, the employee is only allowed to make use of the service if the employee also has a mobile device with a telephone number that was previously registered with the system so that, upon attempting to make use of the service, the employee is able to receive (by way of the employee's mobile device) a code that is transmitted to the mobile device at that time, such that the employee is then able to enter the code at the kiosk. ¶ 41-43, As shown, the process represented by the flowchart 300 commences at a start step 310 and then proceeds to a step 320, at which the third party computer system(s) 110 interact with the employer computer system(s) 130 to accomplish employee pre-enrollment in the CAN (Cash Access Network). Next the process advances to a step 330, at which the third party computer system(s) 110 interact with the employee computer system(s) 140 so as to accomplish employee enrollment in the CAN. Further, at a step 340 following the step 330, the third party computer system(s) 110 access/monitor employee hours data (and possibly other employee data) as made available by the employer computer system(s) 130, and perform processing in relation to that (and possibly other) data. Subsequently, at a step 350, the third party computer system(s) 110 interact with the employee computer system(s) 140 and/or the other user access system(s) 150 so as to allow employees to access or make use of one or more of the services of the CAN including, for example, the service of obtaining a cash advance based upon income that has already been earned by the employees but not yet paid by the employers to the employees and/or also possibly reflective of certain as-of-yet unearned income. Further, at a step 360, the third party computer system(s) 110 additionally interact with the employer computer system(s) 130 so that the records of the employer computer system(s) properly reflect the employee service access or use, and/or the results of that access or use. For example, to the extent that an employee accessed cash via the CAN, then employer computer system(s) 130 can be notified or updated to reflect that occurrence. Finally, the flowchart 300 is shown to be completed at an end step 370. ¶ 85-87, 110, 149);

in response to determining that the second data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based at least in part on the second data stored at the at least one of the plurality of systems, wherein the second data stored at the at least one of the plurality of systems used to determine the predicted data includes data for the current pay cycle and for at least one previous pay cycle associated with the user (¶ 85, As discussed in regard to the step 340 of FIG. 3, when one or more employees are enrolled (or even after pre-enrollment concerning one or more employees has occurred), the third party computer system(s) 110 access and monitor employee hours data as made available by the employer computer system(s) 130 and process that data (and possibly other data as well). More particularly, in at least some embodiments, for hourly (non exempt) employees, the third party can interface with (or integrate into) the employer's time management system to determine hours employees have worked but have not been paid for. Also, for hourly employees, the third party can access (if permitted) time management data real time on each instance a wage advance is requested. Under the real time process the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but has not been paid. Alternatively, in at least some other embodiments, the third party can instead (or also) use a batch process to access time management data. Under the batch process, the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but had not been paid from the information retrieved from the batch file. A given time management batch can contain information only for a day or cumulative for a period of time. Further, for salaried (exempt) employees, the third party can assume that the employees work full time. The third party can rely on the employer to inform the third party if the employee has stopped working or has taken unpaid leave. After gaining access to employee data, the third party can store such data in a secure manner in memory associated with the third party computer system(s) or in another locations, such as in the cloud. When a transaction requires authorization by the third party, appropriate time management data is accessed from the memory or cloud versus (instead of) the employer computer system(s) 130. ¶ 87-88, Alternatively, if at the step 630 it is determined that the received data has been successfully parsed, then instead the process advances from the step 630 to a step 650, at which the received data is applied against (in relation to) each employee (or user) using one or more rules established by the CAN, as described in more detail in relation to FIG. 9. Further, at a next step 660, the third party computer system 110 further determines whether there appears to be any data missing for one or more employees (or users). If certain data does appear to be missing in regard to one or more employees, the process advances from the step 660 to a step 670, at which the third party computer system 110 takes one or more actions as appropriate under the circumstances. For example, in some circumstances, it can be appropriate for the third party computer system 110, if allowed in accordance with one or more rules or factors (e.g., based upon assumptions regarding past employee history), to provide or allocate a default number of hours to an employee even if certain time management data regarding that employee is missing. Also for example, in some circumstances, it can be appropriate, in accordance with one or more rules or factors, to deactivate an employee's (or even an employer's) account due to the absence of certain data. Upon completion of the step 660 if no data is missing, or the step 670 if some data is missing, the process in turn proceeds to a step 680, at which the third party computer system 110 registers that the data import activity has been completed, and subsequently the process ends at an end step 690., Fig. 7, ¶ 149);

and calculating the available balance amount based on the determined first data and the determined predicted data, wherein the available balance amount is determined according to rules defined at a real time estimation engine defined at the cloud platform service,  wherein the rules are for processing the determined first data and the predicted data to calculate the available balance amount to comply with predefined criteria (¶ 218, Further in this regard, FIG. 10 illustrates example first and second screen shots 1000 and 1050 that can be provided on a smart phone serving as one of the employee computer system(s) 140 when an employee is interacting via that smart phone with the third party computer system(s) 110 providing the CAN. In these example screen short, the first screen shot 1000 is an example of an initial (or “Step 1”) GUI that appears when an employee first logs in to the CAN, e.g., at a time corresponding to the step 710 of FIG. 7. As shown, the first screen shot 1000 among other things shows a name bar 1004 listing the employee who has logged into the account, an available balance bar 1006 listing the amount of money that the employee can access (or that the employee has available in an associated account). Additionally, the first screen shot 1000 also includes a selection region 1010 having first, second, third, and fourth buttons 1012, 1014, 1016, and 1018, respectively. The first button 1012 is a rewards button that, if pressed, allows the employee to apply for rewards or view what rewards have already been ascribed to the employee. The third button 1016 is a Savings button that, if pressed, allows the employee to perform savings transactions occurring via the CAN that relate to that employee. The fourth button 1018 is a Tools button that, if pressed, affords the employee with one or more options to analyze metrics or data relating to that employee. ¶ 110, The amount of cash that can be advanced to a given employee in a given circumstance can vary depending upon the embodiment or circumstance. As described in additional detail below, the amount of unearned and unpaid and the range of up to or more than 1%-100% for earned but unpaid income is derived from applying algorithms that use definitive data about the employer and employee such as time-and-attendance, comparative analysis of historical usage patterns of the employee and other individuals, and social network data. As an example, supposing that a base advance amount of unearned income allocated to each employee is $50 and the third party determines to give employees an additional advance amount based on 50% of employee's net earned but unpaid income. Assuming 50% of net earned but unpaid income is $300, then the total amount accessible by an employee will be $350. After qualifying through risk rules, an employee will be able to access $50 (unearned income) even if there is no earned but unpaid income. In at least some embodiments, employees most always first get access to a wage advance with a guaranteed base amount calculated from unearned income regardless of whether there is any earned but unpaid income. This amount is determined by underwriting the employer and based on an active employment status (part time or full time) of an employee. Whenever an employee requests a wage advance, an amount based on unearned income is accessed first by the employee before accessing a wage advance amount based on earned but unpaid income. The employee wage advance amount may first consist of an unearned income component and then an earned but unpaid income component., ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117); 

calculating, by the cloud platform service, and providing, by the cloud platform service, the calculated available balance amount at a user interface of the cloud platform service (¶ 25, in other embodiments the processor 202 and/or memory 204 are provided by the third party by utilizing still another party's processing and/or memory resources in a manner partly, substantially, or entirely controlled by the third party, for example, by utilizing cloud computer services, particularly cloud computer services that provide a secure storage mechanism for data (e.g., so that the data is exclusively accessible by the third party/third party computer system(s) 110). ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117, 218-221, Fig. 10). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform the calculations, analysis, and providing a first and second data related to a user, as taught/suggested by Shah. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing additional financial services to employees. One of ordinary skill in the art would have recognized that applying the known technique of Shah would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shah to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such first and second data features into similar systems. Further, applying the calculations, analysis, and providing a first and second data related to a user would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains additional data points to provide additional benefits to employees while providing a lower risk to employers.


Regarding claim 2, Zubenko teaches wherein the determined data for the compensation includes data for a salary of the requestor, a bonus of the requestor, and eligible benefits assigned to the requestor (¶ 3, 5, 20, 31, 43, 46, 54). 

Regarding claims 4, 11, and 17, Zubenko teaches instantiating the service at an infrastructure environment to receive the request from the user for the advance payment, wherein the service is configured to access the plurality of systems in relation to received requests from employees identified at employee records at the plurality of systems (¶ 17, 41, 49-53, Fig. 1-2).

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Regarding claims 5, 12, 18, Zubenko teaches wherein the employees are defined as objects at the plurality of systems and stored together with corresponding employee data portions of the employee data, and wherein the employee data comprises data related to the performed work tasks, the eligible benefits, employee identification data, and other employee profile data for the enterprise (¶ 3, 5, 20, 25, 31, 43, 46, 51-52, 54).

Regarding claim 6, Zubenko teaches wherein determining the data associated with the requested period of time comprises: in response to determining that the second data stored at the at least one of the plurality of systems is complete and provides the basis for calculating the available balance amount for the requested period of time, executing a payroll simulation for the employee at the at least one of the plurality of systems (¶ 5, 23, 31-34, 43-46).

Regarding claim 7, Zubenko teaches wherein determining the data associated with the requested period of time comprises: in response to determining that the stored second data corresponds to a portion of the requested period of time, performing a payroll simulation based on stored data from the at least one of the plurality of systems and prediction data (¶ 5, 23, 31-34, 43-46). 

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17).

Dias teaches wherein determining the data associated with the requested period of time comprises: in response to determining that the stored data corresponds to a portion of the requested period of time, performing a payroll simulation based on stored data from the at least one of the plurality of systems and prediction data calculated by the cloud platform service, wherein the prediction data is generated according to a prediction model defined at the cloud platform service (¶ 16-17, 45-48, 62).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Regarding claims 8, 14, 20, Zubenko teaches wherein calculating the available balance amount based on the determined data further comprises: executing a payroll simulation based on the determined data for the period of time associated with the request, wherein the determined data comprises real data stored at one or more of the plurality of system and predicted data generated according to a predictive model defined at the service (¶ 5, 23, 31-34, 39, 43-46).

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Regarding claim 9, Zubenko teaches a non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (¶ 58-60, Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.). 

receiving, by a service, a request from a user for an advance payment associated with a requested period of time (abstract, A flexible advance system allows users to request and receive advances. The flexible advance system processes advances such that short-term advances are repaid through a wage deduction from the user's next regularly scheduled compensation period. The flexible advance system provides a user interface that allows users to request to receive compensation for a portion of time worked. Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time.¶ 20-27,  The flexible advance system allows employees paid through an employment database and compensation system to request and receive advances. An employment database and compensation system provides and manages payroll, benefits, and human resource management to employers with one or more employees. An employer can have an account with the employment database and compensation system. Employer accounts include information about the employer's employees, payroll frequency and type, benefits plans, liabilities, deductions, and the like. Similarly, employees can have an account with the employment database and compensation system that includes information relating to payroll, benefits, liabilities, and deductions. Using this information, the employment database and compensation system processes payrolls for employers by determining a total amount of uncompensated time associated with an employee during a pay period, and determining a net compensation owed to the employee based on the uncompensated time and based on liabilities, benefits, and deductions associated with the user. The determined net compensation is then provided to the employee, for instance on a pay day, at regular intervals, and the like.) 
wherein the service is integrated with a plurality of systems storing data for objects of an enterprise (Fig. 1-2, ¶ 13, FIG. 1 illustrates a system environment 100 of a flexible payment system 125, according to one embodiment. The system environment 100 shown in FIG. 1 includes an employee 105A, an employer 105B, client devices 110A-B, a third-party system 115, a network 120, and a flexible advance system 125. In alternative configurations, different and/or additional components may be included in the system environment 100. ¶ 17, The third-party system 115 can be associated with an accounting institution, a banking institution, a financial institution, an asset tracking or management institution, and the like. Users have one or more accounts with the third-party system 115. Through these accounts, users may receive advances from the flexible pay system 125, receive compensation from an employer, and pay a portion of the advance back to the flexible advance system 125. In some embodiments, users must have an account with a third-party system 115 to be eligible to receive advances from the flexible advance system 125. For example, users may be required to receive and/or pay off advances through a third-party system 115. It should be noted that in some embodiments, the entities associated with or responsible for the third-party system 115, the employer 105B, and the flexible advance system 125 are different and distinct entities. For instance, the flexible advance system 125 may be independently operated from the employer 105B and the third-party system 115, while still enabling communication between the employer and the third-party system. ¶ 23, FIG. 2 is a block diagram of an architecture of the flexible advance system 125, according to one embodiment. The flexible advance system 125 shown in FIG. 2 includes a user interface 205, an employee store 210, an employer store 215, an eligibility store 220, an eligibility engine 225, a history engine 230, an advance calculation engine 235, and a compensation engine 240. In other embodiments, the flexible advance system 125 may include additional, fewer, or different components for various applications. Conventional components such as security functions, load balancers, failover servers, management and network operations consoles, and the like are not shown to not obscure the details of the system architecture., ¶ 43, Based on the number of hours submitted, any special attributes (holiday, overtime, vacation), and information in the employee store 210, employer store 215, and eligibility store 220, the flexible advance system 125 calculates the amount of compensation the user is eligible to receive. The amount of compensation the user is eligible to receive may be subject to general usage rules. For example, rules may be based on credit limits (e.g., 1.5 times the average of three most recent net pays up to a maximum amount), cash amount minimums (e.g., $75), fraction of accrued wages limits, reporting hour limits, caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like. The amount of compensation the user is eligible to receive may also be subject to user-specific usage rules. For example, a user may only be allowed to report a number of hours corresponding to a maximum number of hours worked over a period. The amount of compensation the user is eligible to receive may further be based on any liabilities, benefits, deductions, etc., of the user.), 

wherein the requested period of time includes working days of the user, and wherein the user is identified as a objects of the enterprise in at least one of the plurality of systems (¶ 41, The example hours input interface 320 shown includes a pay period information 335 and interface elements to input hours (input element 330), submit hours, (submit button 335), and cancel requests, (cancel button 340). Pay period information 335 includes information about the pay period the advance request is associated with. For example, the start and end dates of the pay period, current date, processing dates, expected advance delivery dates, and the like. Users input the number of hours they've worked during the interval in input elements, e.g., input element 330. The number of days for which a user can input hours corresponds to the number of days in the interval. Users submit hours through the submit button 335. Users may cancel an advance request using the cancel button 340. Other example interfaces may include elements that allow users to return to a previous webpage, return to a main menu, and the like. ¶ 49-53, The user may request an advance amount that is equal to or less than the amount of compensation the user is eligible to receive. For example, a user may be eligible to receive compensation for days 420A-420E, represented with strips (e.g., $1000), but only requests to receive compensation equal to the amount earned during days 420A-420C (e.g., $500). The amount requested in the advance will only be recouped against the first three unpaid days (e.g., 420A, 420B, 420C) of the pay period. The employee may then be able to use the remaining $500 to redeem in the future. For example, the user can request another advance any time before the first payroll, Payroll 1 405, for additional uncompensated time associated with the first payroll., Fig. 1, 2);

and in response to the received request, calculating an available balance amount that can be allocated to the user for the requested period of time, wherein calculating the available balance amount comprises (Fig. 3c, abstract, Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time. ¶ 47, FIG. 3D illustrates an example receipt interface 370 of the flexible advance system 125. The receipt interface 370 shown is an example interface that may be presented to the user after an advance request is submitted. Information provided to the user in the receipt interface 370 may include the amount of compensation associated with the advance, when it will be available, the account it will be deposited into, and the like. The receipt interface 370 may also include recoupment information 375. Recoupment information 375 may include information explaining the amount that is owed and when it is owed. Information may further include when the user is eligible to initiate an additional request, if the user is eligible to request future advances, account balances, etc. Through elements of the receipt interface 370, e.g., element 380, the user may be redirected to a homepage interface or profile interface that allows the user to view summaries of past transactions, the user's profile, eligibility, and the like. ¶ 44, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc.) : 

determining data associated with the requested period of time to provide a basis for calculating the available balance amount (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 20-22),

wherein the data is determined for performed work tasks and compensation to be monetized, and wherein the data is determined at least based on data stored at the at least one of the plurality of systems, wherein the data is associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 27, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 37, In some embodiments, users may only access the homepage interface 305 if they are eligible for onboarding. For example, a user may not be able to create or access an account with the flexible advance system 125 if they do not meet onboarding eligibility requirements. Examples of employee-side eligibility requirements may include: the user works and live in an eligible country/state, is fully on-boarded and active, has an employee login, has a compensation with a positive wage, is paid with direct deposit, is of legal age, has received at least a threshold number of paychecks from the employer, has not received more than a threshold number of paychecks via check within a threshold period (e.g., one paycheck within the last year). The user's onboarding eligibility may also be based on the onboarding eligibility of the user's employer. For example, a user may be eligible if one or more of the following eligibility requirements are fulfilled by the user's employer: the employer operates in a supported country/state, the employer has run at least a threshold number of payrolls, the employer has no more than a threshold number of late payrolls, the employer has at least a threshold number of active employees, the employer has less than a threshold number of bank errors within a predetermined period (e.g., three bank errors within the last year), the employer can run a payroll, the employer does not allow admins to cash out, and the like. ¶ 50-54, The user may request an advance amount that is equal to the maximum amount the user is eligible to receive, i.e., the amount of compensation the user is eligible to receive. For example, if a user is paid bi-weekly, the user will be compensated by the employer on the 12.sup.th for work completed the week of the 1.sup.st, corresponding to days 420A-420E. Similarly, the user will be compensated for work completed the weeks of the 8.sup.th and 15.sup.th on the 26.sup.th, i.e., the day of Payroll 2 410. When a user initiates an advance request 415 on the 10.sup.th and request the total amount of compensation, flexible advance system 125 will recoup the advance in full on the 12.sup.th, i.e., on the day of Payroll 1 405. Based on the pay period and payrolls of the user's employer, the user may not be able to request additional advances associated with the time interval of Payroll 1 405.). 

in response to determining that the data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based on the data stored at the at least one of the plurality of systems, wherein the data stored at the at least one of the plurality of systems used to determine the predicted data includes data for a current pay cycle and for at least one previous pay cycle associated with the user (¶ 31, The advance calculation engine 235 calculates an amount of compensation a user is eligible to receive in advance of an upcoming payroll. The amount of compensation the user is eligible to receive in an advance may be based, in part, on the history of the user during previous payrolls. For example, the advance calculation engine 235 predicts a net and gross income for the upcoming payroll based on information from previous pay periods. Information may include net and gross income, tax withholdings, liabilities, benefits, deductions, retirements and/or investment caps, Medicare and Social Security withholdings, and the like. For hourly workers, the total amount of compensation may also be based on the number of reported hours. The advance calculation engine 235 may also use user and/or employer behavior when calculating the total amount of compensation. User and/or employer behavior may include hours that were overreported, changes in termination rates of the employer, downward trends in compensation, expected bonuses, and changes in pay rates. Other information, including caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like, may be also used by the advance calculation engine 235 when calculating the amount of compensation the user is eligible to receive. ¶ 18, 22-26, 28, 39, 45, 53-54);

and calculating the available balance amount based on the determined data according to rules defined at a real time estimation engine defined at the service, wherein the rules are for processing the determined data to calculate the available balance amount to comply with predefined criteria (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 27-30, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 20-22, 27-30),

and providing the calculated available balance amount at a user interface of the service (Fig. 3c-3d, ¶ 42-47, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 28).  

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17, Instant wage payment server 104 provides in advance instant wage payment services to employees of one or more employers contracted or registered with the in advance instant wage payment services. Instant wage payment server 104 is owned or operated by an independent service provider, such as, for example, Automatic Data Processing, Inc. of New Jersey, which may provide the in advance instant wage payment services. It should be noted that instant wage payment server 104 may represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 may also represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 provides real wage payments to the employees. Wage payment proxy server 106 is owned or operated by a wage payment proxy partner that was previously approved and is entrusted by the service provider of the in advance instant wage payment services to adhere to specified standards. The wage payment proxy partner may be, for example, a bank, a financial institution, a third-party wage payment business, the employer, or the like.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Zubenko does not specifically teach the specifics of the first and second data as claimed. 

However, Shah teaches 
determining first data associated with the requested period of time to provide a basis for calculating the available balance amount, wherein the first data is determined for performed work tasks and compensation to be monetized, and wherein the first data is determined at least based on second data stored at the at least one of the plurality of systems, wherein the first and the second data are associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 7, Additionally, in at least some embodiments, the present disclosure particularly relates to a method of facilitating payment to employees of accrued and unpaid earnings before an end of a current pay period. The method can include receiving a request from an employee for payment, estimating a current accrued and unpaid earnings for the employee, the estimating based upon an hourly rate of the employee, the estimating occurring without access to actual hours that the employee has worked, calculating a risk of repayment based on the estimating, transferring money to the employee based on the risk being within a threshold, determining a number of repayments, and deducting a fixed fee for each of the repayments. Further, in at least some additional embodiments, an employee attempts to access the current accrued and unpaid earnings by way of a kiosk. In some such embodiments, the employee is only allowed to make use of the service if the employee also has a mobile device with a telephone number that was previously registered with the system so that, upon attempting to make use of the service, the employee is able to receive (by way of the employee's mobile device) a code that is transmitted to the mobile device at that time, such that the employee is then able to enter the code at the kiosk. ¶ 41-43, As shown, the process represented by the flowchart 300 commences at a start step 310 and then proceeds to a step 320, at which the third party computer system(s) 110 interact with the employer computer system(s) 130 to accomplish employee pre-enrollment in the CAN (Cash Access Network). Next the process advances to a step 330, at which the third party computer system(s) 110 interact with the employee computer system(s) 140 so as to accomplish employee enrollment in the CAN. Further, at a step 340 following the step 330, the third party computer system(s) 110 access/monitor employee hours data (and possibly other employee data) as made available by the employer computer system(s) 130, and perform processing in relation to that (and possibly other) data. Subsequently, at a step 350, the third party computer system(s) 110 interact with the employee computer system(s) 140 and/or the other user access system(s) 150 so as to allow employees to access or make use of one or more of the services of the CAN including, for example, the service of obtaining a cash advance based upon income that has already been earned by the employees but not yet paid by the employers to the employees and/or also possibly reflective of certain as-of-yet unearned income. Further, at a step 360, the third party computer system(s) 110 additionally interact with the employer computer system(s) 130 so that the records of the employer computer system(s) properly reflect the employee service access or use, and/or the results of that access or use. For example, to the extent that an employee accessed cash via the CAN, then employer computer system(s) 130 can be notified or updated to reflect that occurrence. Finally, the flowchart 300 is shown to be completed at an end step 370. ¶ 85-87, 110, 149);

in response to determining that the second data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based at least in part on the second data stored at the at least one of the plurality of systems, wherein the second data stored at the at least one of the plurality of systems used to determine the predicted data includes data for the current pay cycle and for at least one previous pay cycle associated with the user (¶ 85, As discussed in regard to the step 340 of FIG. 3, when one or more employees are enrolled (or even after pre-enrollment concerning one or more employees has occurred), the third party computer system(s) 110 access and monitor employee hours data as made available by the employer computer system(s) 130 and process that data (and possibly other data as well). More particularly, in at least some embodiments, for hourly (non exempt) employees, the third party can interface with (or integrate into) the employer's time management system to determine hours employees have worked but have not been paid for. Also, for hourly employees, the third party can access (if permitted) time management data real time on each instance a wage advance is requested. Under the real time process the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but has not been paid. Alternatively, in at least some other embodiments, the third party can instead (or also) use a batch process to access time management data. Under the batch process, the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but had not been paid from the information retrieved from the batch file. A given time management batch can contain information only for a day or cumulative for a period of time. Further, for salaried (exempt) employees, the third party can assume that the employees work full time. The third party can rely on the employer to inform the third party if the employee has stopped working or has taken unpaid leave. After gaining access to employee data, the third party can store such data in a secure manner in memory associated with the third party computer system(s) or in another locations, such as in the cloud. When a transaction requires authorization by the third party, appropriate time management data is accessed from the memory or cloud versus (instead of) the employer computer system(s) 130. ¶ 87-88, Alternatively, if at the step 630 it is determined that the received data has been successfully parsed, then instead the process advances from the step 630 to a step 650, at which the received data is applied against (in relation to) each employee (or user) using one or more rules established by the CAN, as described in more detail in relation to FIG. 9. Further, at a next step 660, the third party computer system 110 further determines whether there appears to be any data missing for one or more employees (or users). If certain data does appear to be missing in regard to one or more employees, the process advances from the step 660 to a step 670, at which the third party computer system 110 takes one or more actions as appropriate under the circumstances. For example, in some circumstances, it can be appropriate for the third party computer system 110, if allowed in accordance with one or more rules or factors (e.g., based upon assumptions regarding past employee history), to provide or allocate a default number of hours to an employee even if certain time management data regarding that employee is missing. Also for example, in some circumstances, it can be appropriate, in accordance with one or more rules or factors, to deactivate an employee's (or even an employer's) account due to the absence of certain data. Upon completion of the step 660 if no data is missing, or the step 670 if some data is missing, the process in turn proceeds to a step 680, at which the third party computer system 110 registers that the data import activity has been completed, and subsequently the process ends at an end step 690., Fig. 7, ¶ 149);

and calculating the available balance amount based on the determined first data and the determined predicted data, wherein the available balance amount is determined according to rules defined at a real time estimation engine defined at the cloud platform service,  wherein the rules are for processing the determined first data and the predicted data to calculate the available balance amount to comply with predefined criteria (¶ 218, Further in this regard, FIG. 10 illustrates example first and second screen shots 1000 and 1050 that can be provided on a smart phone serving as one of the employee computer system(s) 140 when an employee is interacting via that smart phone with the third party computer system(s) 110 providing the CAN. In these example screen short, the first screen shot 1000 is an example of an initial (or “Step 1”) GUI that appears when an employee first logs in to the CAN, e.g., at a time corresponding to the step 710 of FIG. 7. As shown, the first screen shot 1000 among other things shows a name bar 1004 listing the employee who has logged into the account, an available balance bar 1006 listing the amount of money that the employee can access (or that the employee has available in an associated account). Additionally, the first screen shot 1000 also includes a selection region 1010 having first, second, third, and fourth buttons 1012, 1014, 1016, and 1018, respectively. The first button 1012 is a rewards button that, if pressed, allows the employee to apply for rewards or view what rewards have already been ascribed to the employee. The third button 1016 is a Savings button that, if pressed, allows the employee to perform savings transactions occurring via the CAN that relate to that employee. The fourth button 1018 is a Tools button that, if pressed, affords the employee with one or more options to analyze metrics or data relating to that employee. ¶ 110, The amount of cash that can be advanced to a given employee in a given circumstance can vary depending upon the embodiment or circumstance. As described in additional detail below, the amount of unearned and unpaid and the range of up to or more than 1%-100% for earned but unpaid income is derived from applying algorithms that use definitive data about the employer and employee such as time-and-attendance, comparative analysis of historical usage patterns of the employee and other individuals, and social network data. As an example, supposing that a base advance amount of unearned income allocated to each employee is $50 and the third party determines to give employees an additional advance amount based on 50% of employee's net earned but unpaid income. Assuming 50% of net earned but unpaid income is $300, then the total amount accessible by an employee will be $350. After qualifying through risk rules, an employee will be able to access $50 (unearned income) even if there is no earned but unpaid income. In at least some embodiments, employees most always first get access to a wage advance with a guaranteed base amount calculated from unearned income regardless of whether there is any earned but unpaid income. This amount is determined by underwriting the employer and based on an active employment status (part time or full time) of an employee. Whenever an employee requests a wage advance, an amount based on unearned income is accessed first by the employee before accessing a wage advance amount based on earned but unpaid income. The employee wage advance amount may first consist of an unearned income component and then an earned but unpaid income component., ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117); 

calculating, by the cloud platform service, and providing, by the cloud platform service, the calculated available balance amount at a user interface of the cloud platform service (¶ 25, in other embodiments the processor 202 and/or memory 204 are provided by the third party by utilizing still another party's processing and/or memory resources in a manner partly, substantially, or entirely controlled by the third party, for example, by utilizing cloud computer services, particularly cloud computer services that provide a secure storage mechanism for data (e.g., so that the data is exclusively accessible by the third party/third party computer system(s) 110). ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117, 218-221, Fig. 10). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform the calculations, analysis, and providing a first and second data related to a user, as taught/suggested by Shah. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing additional financial services to employees. One of ordinary skill in the art would have recognized that applying the known technique of Shah would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shah to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such first and second data features into similar systems. Further, applying the calculations, analysis, and providing a first and second data related to a user would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains additional data points to provide additional benefits to employees while providing a lower risk to employers.

Regarding claims 13, 19, Zubenko teaches wherein determining the data associated with the requested period of time comprises: in response to determining that the data stored at the at least one of the plurality of systems is complete and provides the basis for calculating the available balance amount for the requested period of time, executing a payroll simulation for the employee at the at least one of the plurality of systems (¶ 5, 23, 31-34, 43-46);

in response to determining that the second stored data corresponds to a portion of the requested period of time, performing a payroll simulation based on stored data from the at least one of the plurality of systems and prediction data (¶ 5, 23, 31-34, 43-46). 

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17).

Dias teaches wherein determining the data associated with the requested period of time comprises: in response to determining that the stored data corresponds to a portion of the requested period of time, performing a payroll simulation based on stored data from the at least one of the plurality of systems and prediction data calculated by the cloud platform service, wherein the prediction data is generated according to a prediction model defined at the cloud platform service (¶ 16-17, 45-48, 62).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Regarding claim 15, Zubenko teaches a system comprising a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations (¶ 15, The client devices 110A-B are computing devices capable of receiving user input as well as transmitting and/or receiving data via a network 120. In one embodiment, a client device is a conventional computer system, such as a desktop or a laptop computer. Alternatively, a client device may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone, or another suitable device. A client device is configured to communicate via the network 120. In one embodiment, a client device executes an application allowing a user of the client device to interact with the flexible advance system 125. For example, a client device executes a browser application or a native application to enable interaction between the client device and the flexible advance system 125 via the network 120. In another embodiment, a client device interacts with the flexible advance system 125 through an application programming interface (API) running on a native operating system of the client device, such as IOS® or ANDROID™. ¶ 57-60, Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.). 

receiving, by a service, a request from a user for an advance payment associated with a requested period of time (abstract, A flexible advance system allows users to request and receive advances. The flexible advance system processes advances such that short-term advances are repaid through a wage deduction from the user's next regularly scheduled compensation period. The flexible advance system provides a user interface that allows users to request to receive compensation for a portion of time worked. Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time.¶ 20-27,  The flexible advance system allows employees paid through an employment database and compensation system to request and receive advances. An employment database and compensation system provides and manages payroll, benefits, and human resource management to employers with one or more employees. An employer can have an account with the employment database and compensation system. Employer accounts include information about the employer's employees, payroll frequency and type, benefits plans, liabilities, deductions, and the like. Similarly, employees can have an account with the employment database and compensation system that includes information relating to payroll, benefits, liabilities, and deductions. Using this information, the employment database and compensation system processes payrolls for employers by determining a total amount of uncompensated time associated with an employee during a pay period, and determining a net compensation owed to the employee based on the uncompensated time and based on liabilities, benefits, and deductions associated with the user. The determined net compensation is then provided to the employee, for instance on a pay day, at regular intervals, and the like.) 
wherein the service is integrated with a plurality of systems storing data for objects of an enterprise (Fig. 1-2, ¶ 13, FIG. 1 illustrates a system environment 100 of a flexible payment system 125, according to one embodiment. The system environment 100 shown in FIG. 1 includes an employee 105A, an employer 105B, client devices 110A-B, a third-party system 115, a network 120, and a flexible advance system 125. In alternative configurations, different and/or additional components may be included in the system environment 100. ¶ 17, The third-party system 115 can be associated with an accounting institution, a banking institution, a financial institution, an asset tracking or management institution, and the like. Users have one or more accounts with the third-party system 115. Through these accounts, users may receive advances from the flexible pay system 125, receive compensation from an employer, and pay a portion of the advance back to the flexible advance system 125. In some embodiments, users must have an account with a third-party system 115 to be eligible to receive advances from the flexible advance system 125. For example, users may be required to receive and/or pay off advances through a third-party system 115. It should be noted that in some embodiments, the entities associated with or responsible for the third-party system 115, the employer 105B, and the flexible advance system 125 are different and distinct entities. For instance, the flexible advance system 125 may be independently operated from the employer 105B and the third-party system 115, while still enabling communication between the employer and the third-party system. ¶ 23, FIG. 2 is a block diagram of an architecture of the flexible advance system 125, according to one embodiment. The flexible advance system 125 shown in FIG. 2 includes a user interface 205, an employee store 210, an employer store 215, an eligibility store 220, an eligibility engine 225, a history engine 230, an advance calculation engine 235, and a compensation engine 240. In other embodiments, the flexible advance system 125 may include additional, fewer, or different components for various applications. Conventional components such as security functions, load balancers, failover servers, management and network operations consoles, and the like are not shown to not obscure the details of the system architecture., ¶ 43, Based on the number of hours submitted, any special attributes (holiday, overtime, vacation), and information in the employee store 210, employer store 215, and eligibility store 220, the flexible advance system 125 calculates the amount of compensation the user is eligible to receive. The amount of compensation the user is eligible to receive may be subject to general usage rules. For example, rules may be based on credit limits (e.g., 1.5 times the average of three most recent net pays up to a maximum amount), cash amount minimums (e.g., $75), fraction of accrued wages limits, reporting hour limits, caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like. The amount of compensation the user is eligible to receive may also be subject to user-specific usage rules. For example, a user may only be allowed to report a number of hours corresponding to a maximum number of hours worked over a period. The amount of compensation the user is eligible to receive may further be based on any liabilities, benefits, deductions, etc., of the user.), 
wherein the requested period of time includes working days of the user, and wherein the user is identified as a objects of the enterprise in at least one of the plurality of systems (¶ 41, The example hours input interface 320 shown includes a pay period information 335 and interface elements to input hours (input element 330), submit hours, (submit button 335), and cancel requests, (cancel button 340). Pay period information 335 includes information about the pay period the advance request is associated with. For example, the start and end dates of the pay period, current date, processing dates, expected advance delivery dates, and the like. Users input the number of hours they've worked during the interval in input elements, e.g., input element 330. The number of days for which a user can input hours corresponds to the number of days in the interval. Users submit hours through the submit button 335. Users may cancel an advance request using the cancel button 340. Other example interfaces may include elements that allow users to return to a previous webpage, return to a main menu, and the like. ¶ 49-53, The user may request an advance amount that is equal to or less than the amount of compensation the user is eligible to receive. For example, a user may be eligible to receive compensation for days 420A-420E, represented with strips (e.g., $1000), but only requests to receive compensation equal to the amount earned during days 420A-420C (e.g., $500). The amount requested in the advance will only be recouped against the first three unpaid days (e.g., 420A, 420B, 420C) of the pay period. The employee may then be able to use the remaining $500 to redeem in the future. For example, the user can request another advance any time before the first payroll, Payroll 1 405, for additional uncompensated time associated with the first payroll., Fig. 1, 2);

and in response to the received request, calculating an available balance amount that can be allocated to the user for the requested period of time, wherein calculating the available balance amount comprises (Fig. 3c, abstract, Responsive to a request, an entry in a database associated with the user is accessed to determine a total amount of available advance compensation available for request by the user. In response to the requested amount being less than the total amount of available advance compensation, a transfer of compensation is executed to an account of the user. The flexible advance system also modifies the entry in the database by subtracting the compensated amount of time from the total amount of uncompensated time. ¶ 47, FIG. 3D illustrates an example receipt interface 370 of the flexible advance system 125. The receipt interface 370 shown is an example interface that may be presented to the user after an advance request is submitted. Information provided to the user in the receipt interface 370 may include the amount of compensation associated with the advance, when it will be available, the account it will be deposited into, and the like. The receipt interface 370 may also include recoupment information 375. Recoupment information 375 may include information explaining the amount that is owed and when it is owed. Information may further include when the user is eligible to initiate an additional request, if the user is eligible to request future advances, account balances, etc. Through elements of the receipt interface 370, e.g., element 380, the user may be redirected to a homepage interface or profile interface that allows the user to view summaries of past transactions, the user's profile, eligibility, and the like. ¶ 44, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc.) : 

determining data associated with the requested period of time to provide a basis for calculating the available balance amount (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 20-22),

wherein the data is determined for performed work tasks and compensation to be monetized, and wherein the data is determined at least based on data stored at the at least one of the plurality of systems, wherein the data is associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 27, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 37, In some embodiments, users may only access the homepage interface 305 if they are eligible for onboarding. For example, a user may not be able to create or access an account with the flexible advance system 125 if they do not meet onboarding eligibility requirements. Examples of employee-side eligibility requirements may include: the user works and live in an eligible country/state, is fully on-boarded and active, has an employee login, has a compensation with a positive wage, is paid with direct deposit, is of legal age, has received at least a threshold number of paychecks from the employer, has not received more than a threshold number of paychecks via check within a threshold period (e.g., one paycheck within the last year). The user's onboarding eligibility may also be based on the onboarding eligibility of the user's employer. For example, a user may be eligible if one or more of the following eligibility requirements are fulfilled by the user's employer: the employer operates in a supported country/state, the employer has run at least a threshold number of payrolls, the employer has no more than a threshold number of late payrolls, the employer has at least a threshold number of active employees, the employer has less than a threshold number of bank errors within a predetermined period (e.g., three bank errors within the last year), the employer can run a payroll, the employer does not allow admins to cash out, and the like. ¶ 50-54, The user may request an advance amount that is equal to the maximum amount the user is eligible to receive, i.e., the amount of compensation the user is eligible to receive. For example, if a user is paid bi-weekly, the user will be compensated by the employer on the 12.sup.th for work completed the week of the 1.sup.st, corresponding to days 420A-420E. Similarly, the user will be compensated for work completed the weeks of the 8.sup.th and 15.sup.th on the 26.sup.th, i.e., the day of Payroll 2 410. When a user initiates an advance request 415 on the 10.sup.th and request the total amount of compensation, flexible advance system 125 will recoup the advance in full on the 12.sup.th, i.e., on the day of Payroll 1 405. Based on the pay period and payrolls of the user's employer, the user may not be able to request additional advances associated with the time interval of Payroll 1 405.). 

in response to determining that the data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based on the data stored at the at least one of the plurality of systems, wherein the data stored at the at least one of the plurality of systems used to determine the predicted data includes data for a current pay cycle and for at least one previous pay cycle associated with the user (¶ 31, The advance calculation engine 235 calculates an amount of compensation a user is eligible to receive in advance of an upcoming payroll. The amount of compensation the user is eligible to receive in an advance may be based, in part, on the history of the user during previous payrolls. For example, the advance calculation engine 235 predicts a net and gross income for the upcoming payroll based on information from previous pay periods. Information may include net and gross income, tax withholdings, liabilities, benefits, deductions, retirements and/or investment caps, Medicare and Social Security withholdings, and the like. For hourly workers, the total amount of compensation may also be based on the number of reported hours. The advance calculation engine 235 may also use user and/or employer behavior when calculating the total amount of compensation. User and/or employer behavior may include hours that were overreported, changes in termination rates of the employer, downward trends in compensation, expected bonuses, and changes in pay rates. Other information, including caps set by the flexible advance system and/or employer, caps set by the employee, state or local laws, a computed risk of lending to the user, and the like, may be also used by the advance calculation engine 235 when calculating the amount of compensation the user is eligible to receive. ¶ 18, 22-26, 28, 39, 45, 53-54);

and calculating the available balance amount based on the determined data according to rules defined at a real time estimation engine defined at the service, wherein the rules are for processing the determined data to calculate the available balance amount to comply with predefined criteria (Fig. 3c, ¶ 42-46, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 27-30, The eligibility store 220 stores rules for the eligibility of employees and employers during onboarding, usage, and offboarding. Onboarding eligibility relates to a set of rules that is used to determine the eligibility of a user to have access to the flexible advance system 125. For example, the set of rules for onboarding eligibility includes rules that are used to determine whether an employee can request advances with the flexible advance system 125. Onboarding eligibility rules may be based on employee work location, status (full-time, active, etc.), compensation, payment method (direct deposit versus check), age, state and local payment advance laws or regulations, and the like. Onboarding eligibility rules may also be based on employer location, number of payrolls, number of late payrolls, number of active employees, number of bank errors, ability to run payroll, type of payroll (e.g., 2-day payroll). ¶ 20-22, 27-30),

and providing the calculated available balance amount at a user interface of the service (Fig. 3c-3d, ¶ 42-47, The gross and net income associated with uncompensated time in the time interval is provided to the user in the advance summary interface 345. In the example embodiment shown, the advance summary interface 345 includes a flexible pay summary 350 and interface elements that allow the user to interact with and navigate the various interfaces of the flexible advance system 125. The flexible pay summary 350 summarizes the amount of compensation a user will receive in the advance request. Information may include gross pay, estimated taxes and deductions, service fees, and net pay (shown as total flexible amount). Examples of service fees may be calculated as flat fees and/or interest rates. For example, there may be a flat fee for processing the advance request and an interest rate based on the value of the advance (e.g., 1% of the received advance or $3 for each transaction, etc., ¶ 5, Responsive to the request from the user, an entry in a database associated with the user is accessed. The entry in the database includes information representative of the total amount of uncompensated time worked by the user. For example, the information may include a status of the user (e.g., full-time, salaried, hourly), compensation rates (hourly wages, salary/time period, bonuses earned, etc.), liabilities and deductions, and the like. Based on this information, the flexible advance system computes a total amount of advance compensation available to the user in an advance request. The total amount of advance compensation may be representative of all or part of the total amount of compensation the user is predicted to have earned during the time interval. ¶ 28).  

Zubenko does not specifically teach a cloud platform service. However, Dias teaches a cloud platform service (¶ 16-17, Instant wage payment server 104 provides in advance instant wage payment services to employees of one or more employers contracted or registered with the in advance instant wage payment services. Instant wage payment server 104 is owned or operated by an independent service provider, such as, for example, Automatic Data Processing, Inc. of New Jersey, which may provide the in advance instant wage payment services. It should be noted that instant wage payment server 104 may represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 may also represent a cluster of servers in one or more data centers or, alternatively, may represent multiple computing nodes in one or more cloud environments. Wage payment proxy server 106 provides real wage payments to the employees. Wage payment proxy server 106 is owned or operated by a wage payment proxy partner that was previously approved and is entrusted by the service provider of the in advance instant wage payment services to adhere to specified standards. The wage payment proxy partner may be, for example, a bank, a financial institution, a third-party wage payment business, the employer, or the like.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform a cloud platform service, as taught/suggested by Dias. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing in advance workforce wage payments to employees. One of ordinary skill in the art would have recognized that applying the known technique of Dias would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dias to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cloud platform service features into similar systems. Further, applying a cloud platform service would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains a greater flexibly users can scale services to fit their needs, customize applications and access cloud services from anywhere with an internet connection and efficiency, enterprise users can get applications to market quickly, without worrying about underlying infrastructure costs or maintenance.

Zubenko does not specifically teach the specifics of the first and second data as claimed. 

However, Shah teaches 
determining first data associated with the requested period of time to provide a basis for calculating the available balance amount, wherein the first data is determined for performed work tasks and compensation to be monetized, and wherein the first data is determined at least based on second data stored at the at least one of the plurality of systems, wherein the first and the second data are associated with a current pay cycle including the requested period of time and one or more other pay cycles for the user (¶ 7, Additionally, in at least some embodiments, the present disclosure particularly relates to a method of facilitating payment to employees of accrued and unpaid earnings before an end of a current pay period. The method can include receiving a request from an employee for payment, estimating a current accrued and unpaid earnings for the employee, the estimating based upon an hourly rate of the employee, the estimating occurring without access to actual hours that the employee has worked, calculating a risk of repayment based on the estimating, transferring money to the employee based on the risk being within a threshold, determining a number of repayments, and deducting a fixed fee for each of the repayments. Further, in at least some additional embodiments, an employee attempts to access the current accrued and unpaid earnings by way of a kiosk. In some such embodiments, the employee is only allowed to make use of the service if the employee also has a mobile device with a telephone number that was previously registered with the system so that, upon attempting to make use of the service, the employee is able to receive (by way of the employee's mobile device) a code that is transmitted to the mobile device at that time, such that the employee is then able to enter the code at the kiosk. ¶ 41-43, As shown, the process represented by the flowchart 300 commences at a start step 310 and then proceeds to a step 320, at which the third party computer system(s) 110 interact with the employer computer system(s) 130 to accomplish employee pre-enrollment in the CAN (Cash Access Network). Next the process advances to a step 330, at which the third party computer system(s) 110 interact with the employee computer system(s) 140 so as to accomplish employee enrollment in the CAN. Further, at a step 340 following the step 330, the third party computer system(s) 110 access/monitor employee hours data (and possibly other employee data) as made available by the employer computer system(s) 130, and perform processing in relation to that (and possibly other) data. Subsequently, at a step 350, the third party computer system(s) 110 interact with the employee computer system(s) 140 and/or the other user access system(s) 150 so as to allow employees to access or make use of one or more of the services of the CAN including, for example, the service of obtaining a cash advance based upon income that has already been earned by the employees but not yet paid by the employers to the employees and/or also possibly reflective of certain as-of-yet unearned income. Further, at a step 360, the third party computer system(s) 110 additionally interact with the employer computer system(s) 130 so that the records of the employer computer system(s) properly reflect the employee service access or use, and/or the results of that access or use. For example, to the extent that an employee accessed cash via the CAN, then employer computer system(s) 130 can be notified or updated to reflect that occurrence. Finally, the flowchart 300 is shown to be completed at an end step 370. ¶ 85-87, 110, 149);

in response to determining that the second data stored at the at least one of the plurality of systems is incomplete for providing the basis for calculating the available balance amount, determining predicted data to replace absent real stored data at the plurality of systems based at least in part on the second data stored at the at least one of the plurality of systems, wherein the second data stored at the at least one of the plurality of systems used to determine the predicted data includes data for the current pay cycle and for at least one previous pay cycle associated with the user (¶ 85, As discussed in regard to the step 340 of FIG. 3, when one or more employees are enrolled (or even after pre-enrollment concerning one or more employees has occurred), the third party computer system(s) 110 access and monitor employee hours data as made available by the employer computer system(s) 130 and process that data (and possibly other data as well). More particularly, in at least some embodiments, for hourly (non exempt) employees, the third party can interface with (or integrate into) the employer's time management system to determine hours employees have worked but have not been paid for. Also, for hourly employees, the third party can access (if permitted) time management data real time on each instance a wage advance is requested. Under the real time process the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but has not been paid. Alternatively, in at least some other embodiments, the third party can instead (or also) use a batch process to access time management data. Under the batch process, the third party can disperse a wage advance based on earned but unpaid wages up to the time employee has worked but had not been paid from the information retrieved from the batch file. A given time management batch can contain information only for a day or cumulative for a period of time. Further, for salaried (exempt) employees, the third party can assume that the employees work full time. The third party can rely on the employer to inform the third party if the employee has stopped working or has taken unpaid leave. After gaining access to employee data, the third party can store such data in a secure manner in memory associated with the third party computer system(s) or in another locations, such as in the cloud. When a transaction requires authorization by the third party, appropriate time management data is accessed from the memory or cloud versus (instead of) the employer computer system(s) 130. ¶ 87-88, Alternatively, if at the step 630 it is determined that the received data has been successfully parsed, then instead the process advances from the step 630 to a step 650, at which the received data is applied against (in relation to) each employee (or user) using one or more rules established by the CAN, as described in more detail in relation to FIG. 9. Further, at a next step 660, the third party computer system 110 further determines whether there appears to be any data missing for one or more employees (or users). If certain data does appear to be missing in regard to one or more employees, the process advances from the step 660 to a step 670, at which the third party computer system 110 takes one or more actions as appropriate under the circumstances. For example, in some circumstances, it can be appropriate for the third party computer system 110, if allowed in accordance with one or more rules or factors (e.g., based upon assumptions regarding past employee history), to provide or allocate a default number of hours to an employee even if certain time management data regarding that employee is missing. Also for example, in some circumstances, it can be appropriate, in accordance with one or more rules or factors, to deactivate an employee's (or even an employer's) account due to the absence of certain data. Upon completion of the step 660 if no data is missing, or the step 670 if some data is missing, the process in turn proceeds to a step 680, at which the third party computer system 110 registers that the data import activity has been completed, and subsequently the process ends at an end step 690., Fig. 7, ¶ 149);

and calculating the available balance amount based on the determined first data and the determined predicted data, wherein the available balance amount is determined according to rules defined at a real time estimation engine defined at the cloud platform service,  wherein the rules are for processing the determined first data and the predicted data to calculate the available balance amount to comply with predefined criteria (¶ 218, Further in this regard, FIG. 10 illustrates example first and second screen shots 1000 and 1050 that can be provided on a smart phone serving as one of the employee computer system(s) 140 when an employee is interacting via that smart phone with the third party computer system(s) 110 providing the CAN. In these example screen short, the first screen shot 1000 is an example of an initial (or “Step 1”) GUI that appears when an employee first logs in to the CAN, e.g., at a time corresponding to the step 710 of FIG. 7. As shown, the first screen shot 1000 among other things shows a name bar 1004 listing the employee who has logged into the account, an available balance bar 1006 listing the amount of money that the employee can access (or that the employee has available in an associated account). Additionally, the first screen shot 1000 also includes a selection region 1010 having first, second, third, and fourth buttons 1012, 1014, 1016, and 1018, respectively. The first button 1012 is a rewards button that, if pressed, allows the employee to apply for rewards or view what rewards have already been ascribed to the employee. The third button 1016 is a Savings button that, if pressed, allows the employee to perform savings transactions occurring via the CAN that relate to that employee. The fourth button 1018 is a Tools button that, if pressed, affords the employee with one or more options to analyze metrics or data relating to that employee. ¶ 110, The amount of cash that can be advanced to a given employee in a given circumstance can vary depending upon the embodiment or circumstance. As described in additional detail below, the amount of unearned and unpaid and the range of up to or more than 1%-100% for earned but unpaid income is derived from applying algorithms that use definitive data about the employer and employee such as time-and-attendance, comparative analysis of historical usage patterns of the employee and other individuals, and social network data. As an example, supposing that a base advance amount of unearned income allocated to each employee is $50 and the third party determines to give employees an additional advance amount based on 50% of employee's net earned but unpaid income. Assuming 50% of net earned but unpaid income is $300, then the total amount accessible by an employee will be $350. After qualifying through risk rules, an employee will be able to access $50 (unearned income) even if there is no earned but unpaid income. In at least some embodiments, employees most always first get access to a wage advance with a guaranteed base amount calculated from unearned income regardless of whether there is any earned but unpaid income. This amount is determined by underwriting the employer and based on an active employment status (part time or full time) of an employee. Whenever an employee requests a wage advance, an amount based on unearned income is accessed first by the employee before accessing a wage advance amount based on earned but unpaid income. The employee wage advance amount may first consist of an unearned income component and then an earned but unpaid income component., ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117); 

calculating, by the cloud platform service, and providing, by the cloud platform service, the calculated available balance amount at a user interface of the cloud platform service (¶ 25, in other embodiments the processor 202 and/or memory 204 are provided by the third party by utilizing still another party's processing and/or memory resources in a manner partly, substantially, or entirely controlled by the third party, for example, by utilizing cloud computer services, particularly cloud computer services that provide a secure storage mechanism for data (e.g., so that the data is exclusively accessible by the third party/third party computer system(s) 110). ¶ 133-150, How much of an advance employee accesses in comparison to total amount available. ¶ 85, 87, 117, 218-221, Fig. 10). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zubenko to include/perform the calculations, analysis, and providing a first and second data related to a user, as taught/suggested by Shah. This known technique is applicable to the system of Zubenko as they both share characteristics and capabilities, namely, they are directed to providing additional financial services to employees. One of ordinary skill in the art would have recognized that applying the known technique of Shah would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shah to the teachings of Zubenko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such first and second data features into similar systems. Further, applying the calculations, analysis, and providing a first and second data related to a user would have been recognized by those of ordinary skill in the art as resulting in an improved system that contains additional data points to provide additional benefits to employees while providing a lower risk to employers.

Other pertinent prior art includes Hackert et al. (US 20200097916 A1) which discloses early dispersals to worker bank accounts and to creditors, of amounts that workers request at any time in a pay cycle for early wage dispersals of accrued earnings. Shah et al. (US 20160086261 A1) which discloses early wage advances. Gambill et al. (US 20210350331 A1) which discloses an enhanced HSA account. Collins et al. (US 20160026981 A1) which discloses managing scheduled payroll payments to employees. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683